             Case 1:14-cr-00268-SCJ-RGV Document 280 Filed 04/30/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

           MARCUS ANTHONY BARNES,                   :
              Movant,                               :
                                                    :          CRIMINAL ACTION NO.
                 v.                                 :             1:14-CR-0268-SCJ
                                                    :
           UNITED STATES OF AMERICA,                :
               Respondent.                          :

                                                ORDER

                 Presently before the Court is the Magistrate Judge’s Report and

           Recommendation (R&R) recommending that the instant motion to vacate brought

           pursuant to 28 U.S.C. § 2255 be denied. [Doc. 272]. Movant has filed his objections

           in response to the R&R. [Doc. 276, as supplemented 277, 278].

                 A district judge has broad discretion to accept, reject, or modify a magistrate

           judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

           667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

           the Report and Recommendation that is the subject of a proper objection on a de novo

           basis and any non-objected portion under a “clearly erroneous” standard. “Parties

           filing objections to a magistrate’s report and recommendation must specifically

           identify those findings objected to. Frivolous, conclusive or general objections need

           not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th

           Cir. 1988).


AO 72A
(Rev.8/8
2)
             Case 1:14-cr-00268-SCJ-RGV Document 280 Filed 04/30/20 Page 2 of 5




                 On March 8, 2016, a jury of this Court found Movant guilty of possession with

           intent to distribute at least 500 grams of cocaine, possession of a firearm in furtherance

           of a drug trafficking crime, possession of firearms by a convicted felon, and possession

           of firearms not registered to him. [Doc. 168]. This Court imposed a combined

           sentence of 360 months imprisonment. [Doc. 228]. On October 30, 2018, the United

           States Court of Appeals for the Eleventh Circuit affirmed Movant’s convictions and

           sentences. United States v. Barnes, 740 F. App’x 980 (11th Cir. 2018). Movant next

           timely filed his § 2255 motion raising three claims for relief.

                 In the R&R, the Magistrate Judge recommends denying the § 2255 motion. The

           Magistrate Judge concluded that Movant’s first ground for relief, in which he raised

           a claim that the appellate counsel was ineffective for failing to challenge the

           sufficiency of the evidence, was unavailing. The Magistrate Judge concluded that the

           evidence at Movant’s trial was sufficient to sustain the verdict, and appellate counsel

           was thus not deficient for failing to raise the claim.

                 In his second claim, Movant contends that appellate counsel was ineffective for

           failing to raise a claim that the evidence seized from the car he was driving and from

           his girlfriend’s home—drugs, equipment commonly used by drug dealers, guns,

           ammunition, and silencers—should have been suppressed by this Court.                 The

           Magistrate Judge concluded that Movant failed to establish that the underlying claim


                                                       2

AO 72A
(Rev.8/8
2)
             Case 1:14-cr-00268-SCJ-RGV Document 280 Filed 04/30/20 Page 3 of 5




           is viable. Movant challenged this evidence before his trial, and this Court concluded

           that the evidence was admissible because the police had probable cause for Movant’s

           traffic stop because he was speeding; Movant voluntarily consented to the search of

           the car; police had probable cause to search the home; and, in any event, the police had

           a valid search warrant for the home. The Magistrate Judge concluded that Movant had

           failed to raise an argument that appellate counsel could have raised on appeal that this

           Court had not already discounted. Accordingly, Movant failed to demonstrate that his

           appellate counsel was ineffective.

                 In his final claim, Movant challenges the sufficiency of he evidence. Movant

           failed to raise this claim on appeal, and the Magistrate Judge concluded that it is

           procedurally defaulted under § 2255 review. The Magistrate Judge further concluded

           that Movant failed to establish either cause and prejudice or actual innocence to

           overcome the default because Movant failed to allege an external factor prevented him

           from raising the claim, and, as discussed above, appellate counsel was not ineffective

           for failing to raise the claim. This Court also points out that, as is discussed below, a

           merits review of the claim demonstrates that the evidence was sufficient to sustain the

           jury’s verdicts.

                 In his objections, Movant reargues his sufficiency of the evidence claim and his

           claim that the evidence seized from the car and the home should have been suppressed.


                                                      3

AO 72A
(Rev.8/8
2)
             Case 1:14-cr-00268-SCJ-RGV Document 280 Filed 04/30/20 Page 4 of 5




           However, all of those arguments have already been considered and rejected by the

           Magistrate Judge and this Court.             See Chester v. Bank of Am., N.A.,

           1:11-CV-1562-MHS, 2012 WL 13009233 at *1 (N.D. Ga. Mar. 29, 2012) (“[G]eneral

           objections to a magistrate judge’s report and recommendation, reiterating arguments

           already presented, lack the specificity required by Rule 72 and have the same effect as

           a failure to object.”).

                  With respect to his claim that the evidence was insufficient at his trial, this Court

           further notes that Movant cannot establish an entitlement to relief on that claim by

           pointing to piecemeal inconsistencies and exculpatory evidence in the trial record.

           Rather, the sufficiency of the evidence is determined by looking at the entire record.

           The undersigned both sat through Movant’s trial and, in reviewing this § 2255 motion,

           reviewed relevant portions of the trial transcript. Based on that review, this Court now

           concludes—for the third time—that the Government’s evidence was clearly sufficient

           for the jury to find that Movant possessed the cocaine and gun found in the car that he

           was driving and that Movant possessed the guns, ammunition and silencers found in

           his girlfriend’s home.

                  With respect to his arguments that the evidence should have been suppressed,

           this Court carefully weighed that question prior to Movant’s trial, and Movant has not

           raised any new evidence or argument that causes this Court to doubt its prior


                                                        4

AO 72A
(Rev.8/8
2)
             Case 1:14-cr-00268-SCJ-RGV Document 280 Filed 04/30/20 Page 5 of 5




           conclusions. In summary, this Court concludes that Movant has failed to demonstrate

           that he is entitled to relief under § 2255.

                 Accordingly, the R&R, [Doc. 272], is hereby ADOPTED as the order of this

           Court, and the pending § 2255 motion, [Doc. 253], is DENIED. The Clerk is

           DIRECTED to close Civil Case Number 1:19-CV-4482-SCJ.

                 This Court further agrees with the Magistrate Judge that (1) “the motion and the

           files and records of the case conclusively show that the prisoner is entitled to no

           relief,” 28 U.S.C. § 2255(b), and no hearing is required, and (2) Movant has failed to

           make a substantial showing of the denial of a constitutional right, and a Certificate of

           Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).

                 IT IS SO ORDERED, this 30th day of April, 2020.



                                                    s/Steve C. Jones
                                                    STEVE C. JONES
                                                    UNITED STATES DISTRICT JUDGE




                                                         5

AO 72A
(Rev.8/8
2)
